Citation Nr: 1102741	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for a right ankle sprain.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.

3.  Entitlement to service connection for surgery on the left 
foot.

4.  Entitlement to service connection for tenderness of the right 
foot.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for a right arm condition.

8.  Entitlement to service connection for a right shoulder 
condition.

9.  Entitlement to service connection for a damaged nerve.

10.  Entitlement to service connection for arthritis in the lower 
spine.

11.  Entitlement to service connection for arthritis in the 
pelvis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 
1980.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Initially, the Board notes that, in the Veteran's September 2010 
Appellant's Brief, the issues of entitlement to service 
connection for arthritis of the spine and service connection for 
the lower back are described as two separate issues on appeal.  
As the Veteran's VA-8 certification of appeal, rating decision, 
and statement of the case all consider a single issue for a low 
back condition, the representative's separation of the issue into 
multiple issues is felt to be a harmless error.  As only one 
spine condition has been adjudicated by the RO and appealed by 
the Veteran, a single spine condition will be considered by the 
Board.

Additionally, in accordance with Rice v. Shinseki, 22 Vet. App. 
447 (2009), a Veteran's claim for an increased disability 
evaluation may require a determination as to whether the Veteran 
is entitled to a total disability rating based on individual 
unemployability.  In this case, however, entitlement to total 
disability evaluation based on individual unemployability due to 
service connected disorders was denied in an August 2008 rating 
decision.  The Veteran did not appeal.  Hence, any claim of 
entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disorders is not 
presently before the Board and will not be discussed.  The Board 
notes that this determination does not prejudice the Veteran in 
regard to a future claim, should the issue arise again.

Finally, the Board notes that in its November 2006 rating 
decision, the Roanoke RO treated the issue of entitlement to 
service connection for surgery on the left foot as an issue to be 
reopened based on the submission of new and material evidence.  
The Board finds, however, that the correspondence (a July 2005 
statement) that the RO appears to have interpreted as a claim to 
reopen was actually submitted within three months of the 
Veteran's original April 2005 rating decision, well within the 
allotted period of time to submit a notice of disagreement.  
Accordingly, the RO erroneously made a determination as to 
whether the issue should be reopened.  As the RO did in fact 
reopen the issue, the matter is not prejudicial to the Veteran.  
Further because the Veteran only perfected an appeal based on the 
November 2006 rating decision, the issue will be considered on 
appeal from that rating decision.  For the reasons stated above, 
however, the question of whether new and material evidence was 
received will not be addressed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.







REMAND

The Veteran's records contain a December 2005 Social Security 
Administration (SSA) correspondence which suggests that the 
Veteran has been in receipt of disability benefits from July 2005 
secondary to reports of right leg, right knee, right foot and 
right shoulder disorders as well as nerve damage and arthritis of 
the spine and pelvis.  This correspondence also contains a 
generic statement about evidence showing "joint pain," which 
could conceivably concern the remaining disabilities addressed on 
appeal.  When VA is put on notice of the existence of relevant 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  38 C.F.R. § 3.159(c)(2) (2010).

Additionally, the Board notes that the Veteran's service 
treatment records show complaints of anxiety and depression, and 
the evidence includes a diagnosis of generalized anxiety disorder 
from April 2009.  Accordingly, the Veteran should be examined to 
ascertain whether such a disorder is etiologically related to 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board also finds that a VA medical examination addressing the 
remaining service connection claims, which concern orthopedic or 
neurological disorders, would be helpful in conjunction with this 
appeal.  38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action 
to secure any and all pertinent SSA records 
of the Veteran.  All records received 
pursuant to this request must be added to 
the claims file.  If the search for such 
records proves unsuccessful, documentation 
to that effect must be added to the claims 
file.

2.  The Veteran should be afforded a VA 
mental health examination, conducted by a 
licensed psychiatrist or psychologist, to 
address the nature and etiology of all 
current psychiatric disorders.  The 
examiner must review the claims file in 
conjunction with the examination.  Based 
upon the claims file review, the 
examination findings, and the history 
provided by the Veteran, the examiner must 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that all 
diagnosed psychiatric disorders are 
etiologically related to service.  All 
opinions provided by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  The Veteran should also be afforded a 
VA medical examination, conducted by an 
appropriate medical professional, to 
address the nature and etiology of the 
claimed surgery on the left foot, 
tenderness of the right foot, right knee 
condition, right leg disability, right arm 
condition, right shoulder condition, 
damaged nerve, arthritis in the lower 
spine, and arthritis in the pelvis.  The 
examiner must review the claims file in 
conjunction with the examination.  

The Veteran's medical history should be 
addressed by the examiner, and it is 
particularly essential that the precise 
location of the claimed right leg and nerve 
damage disabilities be ascertained.  For 
each claimed disorder, the examiner should 
determine whether there is a corresponding 
chronic diagnosis at the present time.  If 
there are any claimed disabilities not 
shown upon examination, those should be 
identified by the examiner.  Based upon the 
claims file review, the examination 
findings, and the history provided by the 
Veteran, the examiner must offer opinions 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that each of the diagnosed 
disorders is etiologically related to 
service.  

All opinions provided by the examiner must 
be supported by a complete rationale in a 
typewritten report.

4.  After ensuring that all remand 
instructions have been complied with in 
full, the RO/AMC must readjudicate the 
issues on appeal.  If any benefit is not 
granted in full, the Veteran and her 
representative must be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

